UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIGUEL RIOS,

                                 Plaintiff,
                                                                    19-CV-8165 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
MTA; CITY OF NEW YORK,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated January 10, 2020, the Court directed Plaintiff to show cause within 30

days why the Court should not dismiss the complaint for lack of subject matter jurisdiction. On

February 20, 2020, that order was returned to the Court with a notation of “Return to Sender”

stamped on the envelope. 1 Plaintiff has not complied with the Court’s order, has failed to notify

the Court of a change of mailing address, and has not initiated any further contact with the Court,

written or otherwise. Accordingly, the Court dismisses the complaint for lack of subject matter

jurisdiction without prejudice to Plaintiff’s refiling the action in state court. See Fed. R. Civ. P.

12(h)(3).

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose




1
 On January 15, 2020, the Court received two of its previous orders that were mailed to Plaintiff
with notations on the envelopes stating that the address was insufficient and that the Postal
Service was unable to forward. The mailing address on those envelopes matched the address
provided by Plaintiff, and a previous order issued by the Court, dated September 23, 2019, and
mailed to the same address, was not returned.
of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   March 6, 2020
         New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge




                                               2
